t c memo united_states tax_court estate of helen j smith deceased frederic l foill ii and cassandra f vallery co-executors petitioner v commissioner of internal revenue respondent docket no filed date aaron p rosenfeld and richard r stedman for petitioner edward l walter for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioner’s federal estate_tax we must decide the value of helen j smith’s shares of stock in two companies jones farm inc jfi and first national bank of waverly fnbw as of her death on date when she died helen j smith - - decedent held one-third of the stock of jfi and percent of the stock of fnbw unless otherwise noted all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits at the time of filing the petition coexecutor frederic l foill ii resided in waverly ohio and the estate of decedent was administered in pike county ohio the parties have stipulated that the estate had a waverly ohio address at the time the petition was filed jei jfi was an ohio corporation that operated a farm in pike county ohio that had been in decedent’s family for many years jfi was an s_corporation within the meaning of sec_1361 pike county is a rural primarily agricultural county with low economic growth in decedent and her two sisters each inherited a one-third interest in their father’s farm when the farm was later incorporated as jfi each sister received - - one-third of the shares of stock at the time of her death decedent owned one-third or of the total shares the farm was situated on approximately big_number acres half of which were bottomland subject_to flooding and half of which were forest and pasture jfi was actively engaged in farming with earnings for the years from through varying from a low of dollar_figure in to a high of dollar_figure in jfi paid dividends only in amounts sufficient to meet its shareholders’ tax_liabilities with respect to jfi’s operations jfi’s farming operations were managed and conducted by an unrelated individual serving as farm manager pursuant to a contract of indefinite duration the manager was compensated with a salary and various benefits plus a 5-percent share of farm profits on the date of decedent’s death the undiscounted value of jfi was dollar_figure per share on the estate_tax_return petitioner claimed a value for decedent’s shares in jfi of dollar_figure per share in the notice_of_deficiency respondent valued decedent’s shares in jfi at dollar_figure per share respondent now concedes that the value of decedent’s shares in jfi is no greater than dollar_figure per share ultimate finding of fact the fair_market_value of decedent’ sec_195 shares in jfi at the date of decedent’s death was dollar_figure per share or a total of dollar_figure enbw fnbw was a corporation that operated a bank in pike county ohio that had been in decedent’s family for many years on the date of decedent’s death there were big_number shares of fnbw outstanding and shareholders decedent owned big_number shares in fnbw when she died on date days before decedent’s death fnbw’s total assets were dollar_figure and total stockholder equity was dollar_figure in the period from through fnbw’s earnings increased each year from dollar_figure in to dollar_figure in in the same period its dividends also increased each year from dollar_figure in to dollar_figure in on the estate_tax_return petitioner claimed a value for decedent’s shares in fnbw of dollar_figure per share in the notice_of_deficiency respondent valued decedent’s shares in fnbw at dollar_figure per share ultimate finding of fact the fair_market_value of decedent’s big_number shares in fnbw at the date of decedent’s death was dollar_figure per share or a total of dollar_figure opinion we must decide the fair_market_value of decedent’s shares of stock in jfi and fnbw on the date of decedent’s death on date both parties rely upon expert opinions - - fair_market_value is defined as ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated gualifications of the expert and all other evidence of value in the record see 94_tc_193 we are not bound however by the opinion of any expert witness when that opinion contravenes our judgment see id we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion thereof see 86_tc_547 the best_method to value a corporation’s stock is to rely on actual arm’s-length sales of the stock within a reasonable period of the valuation_date see 79_tc_938 there were no such sales for jfi or fnbw thus all of the experts used less direct methods of valuation jei to support the values claimed for the jfi stock petitioner presented the testimony and expert reports of richard d hitt jr of kpmg peat marwick who had valued jfi for the estate_tax_return and thomas a egan jr of management planning inc who had valued jfi in preparation for trial respondent presented the testimony and expert report of travis keath of business valuation services inc the parties stipulated that all of these experts were qualified appraisers the parties stipulated that the undiscounted value of jfi was dollar_figure per share and the task of the appraisers was to decide to what extent to discount this value to reflect the value of decedent’s one-third stock interest in the corporation at the time of her death each of the experts calculated two discounts a minority interest or lack of control discount anda lack of marketability discount expert opinion of mr egan mr egan used two methods to value jfi an asset method based on a comparison of the price-to-asset ratio of jfi with the price-to-asset ratio of companies that in his judgment were generally comparable to jfi and an earnings method based on the investment value of jfi’s projected stream of earnings asset value mr egan’s approach was first to select a group of companies comparable to jfi for which net asset value and market_value e price of stock were known he then calculated the amount by which the net asset value of these companies was discounted in reaching market_value finally he adjusted this discount and applied the adjusted discount to the net asset value of jfi to compute its market_value the comparable companies were publicly traded so the market_value of each was determined from the sale price of shares of stock on the date of decedent’s death each sale of stock was of a minority interest thus the discount from net asset value that mr egan calculated for the comparable companies reflected the minority interest discount that he was trying to determine from real_estate companies and real_estate_investment_trusts for which data was publicly available mr egan selected companies that in his view were comparable to jfi for each company he computed market_value ie market price of outstanding shares as a percentage of net asset value and took the median of these percentages which wa sec_41 percent stated in terms of a discount the market_value of the median company equaled its net asset value discounted by percent mr egan also calculated earnings cash-flow and dividends each as a percentage of net asset value the median of these percentages --- - was close to or equal to zero indicating to mr egan that the companies he chose were valued for the most part on the basis of assets rather than on the basis of earnings cash-flow or dividends considering all relevant factors mr egan believed that decedent’s shares of stock in jfi would sell at a discount from net asset value less than the discount for the comparable companies so he chose a discount of percent thus for his final step mr egan applied the discount of percent to a figure for net asset value for jfi of dollar_figure for an asset-- based value of dollar_figure brarnings value mr egan’s approach was to calculate the present_value of jfi’s future earnings stream by developing an estimate of future earnings to which he applied a capitalization rate in order to discount future earnings back to present_value the capitalization rate employed was equal to the rate of return that in mr egan’s opinion an investor would require before deciding to invest in jfi to estimate the future earnings_of jfi mr egan began with average annual earnings_of jfi for the years previous to in the amount of dollar_figure he also calculated a 5-year weighted ' in general the inherent risk in an investment is directly proportional to the required rate of return from the investment thus the riskier the investment the higher the rate of return required by the investor --- - average of dollar_figure he took the average of these two figures or dollar_figure finally to calculate earnings for the year of decedent’s death he increased the average earnings figure by an inflation factor of percent for a total of dollar_figure this was the income stream to which he applied the capitalization rate to calculate the capitalization rate mr egan began with the rate of return for a risk-free investment using the rate of return on long-term u s government bonds as of the date of decedent’s death or dollar_figure percent he then attempted to quantify the risk inherent in an investment in jfi using a study by ibbotson associates that estimated the historical rate of return of stocks as compared to the historical rate of return of long- term government bonds on the basis of the ibbotson study mr egan concluded that investments in smaller companies in general required a 4-percent greater return than investments in government bonds but mr egan believed that jfi was an even riskier investment than the smaller companies represented in the ibbotson study he therefore added an additional percent to the capitalization rate to account for the risk inherent in investing in jfi in particular this gave hima total of dollar_figure he gave the earnings figure from the most recent year a weight or multiplier of the figure from the preceding year a weight of and so on with the figure from receiving a weight of he then summed the products and divided the total by the sum of the weights applied according to mr egan jfi was much smaller than the smaller companies represented in the ibbotson study - percent dollar_figure which he rounded to percent finally because he assumed that jfi would grow at a rate of percent he subtracted percent to reflect the rate he believed an investor would require percent mr egan’s last step in computing an earnings--based value of jfi was to divide the estimated future earnings by the capitalization rate dollar_figure dollar_figure dollar_figure which he rounded to dollar_figure weighting the two values mr egan believed that the greater part of the value of jfi was due to the value of its assets rather than the value of its earnings he believed that in the case of asset-based companies with low earnings such as jfi investors place more emphasis on underlying asset value this belief was confirmed by his examination of the comparable companies which reflected a median earnings rate of return of zero thus he gave percent of the weight of the total value of jfi to the asset-based value of dollar_figure and percent to the earnings-based value of dollar_figure this resulted in a value of dollar_figure or dollar_figure per share lack of marketability discount finally mr egan calculated a lack of marketability discount to reflect that fact that there was not a readily available market for decedent’s shares in jfi mr egan’s approach was to examine publicly traded companies and to compare sales of stock in the companies on a public market with other sales of stock in the same companies on a restricted market to do this mr egan examined sales of unregistered shares of stock which were sold in private unregistered transactions mr egan reviewed a list of private placements of shares of stock he then removed certain_sales that he did not feel were comparable to a sale of stock in jfi such as sales where the common_stock of the company was not traded on an open market or where the company had had a recent public offering sales involving start-- up companies defined as companies with less than dollar_figure million in sales and sales involving companies the stock of which was traded on a large stock exchange such as the new york stock exchange from the remaining list he computed a median discount of percent from this figure mr egan made an additional adjustment of percent to account for two differences between the jfi stock and the unregistered stock he wass examining unregistered stock in general can within or years be sold on a public market making it more marketable than stock in jfi and jfi was not held to the same disclosure standards as public companies making the stock in jfi less marketable in mr egan’s view mr egan’s final lack of marketability discount wa sec_35 percent percent percent applying this discount to - his weighted value for jfi mr egan estimated the value of jfi to be dollar_figure per share dollar_figure per share le sec_35 percent thus according to mr egan the fair_market_value of decedent’s interest in jfi was dollar_figure shares x dollar_figure per share court’s analysis we find mr egan’s report to be very persuasive and well supported by his underlying reasoning we conclude largely on the basis of mr egan’s report that the fair_market_value of decedent’s interest in jfi was dollar_figure per share on the date of her death mr keath’s report the only support for the substantially higher value determined by respondent was seriously flawed and unpersuasive it is well established that in general an asset-based method of valuation applies in the case of corporations that are essentially holding corporations while an earnings--based method applies for corporations that are going concerns see estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir jfi has characteristics of both given the significance of real_property ina farming operation and we find that it 1s appropriate to consider both asset- and earnings--based values as we said in estate of andrews v commissioner t c pincite regardless of whether the corporation is seen as primarily an operating company as opposed to an investment_company courts should not restrict consideration to only one approach to valuation such as capitalization of earnings or net asset values certainly the degree to which the corporation is actively engaged in producing income rather than merely holding property for investment should influence the weight to be given to the values arrived at under the different approaches but it should not dictate the use of one approach to the exclusion of all others citations and fn ref omitted it is clear that assets were the largest contributor to the value of jfi at the same time since we are valuing shares ina corporation rather than the assets themselves the corporation’s status as an operating business must be taken into account which is accomplished by considering income-based indicators of value see id pincite however as we said in estate of andrews v commissioner supra pincite the value of the underlying real_estate will retain most of its inherent value even if the corporation is not efficient in securing a stream of income we believe that mr egan properly considered all of these factors in giving percent of the weight to asset-based value and percent to earnings-based value respondent’s primary dispute with mr egan’s and more broadly petitioner’s approach to valuing jfi is the fact that mr egan gave some weight to earnings-based value whereas respondent believes the value of jfi should be based solely on its assets respondent argues that the disparity between the asset-based and earnings--based values demonstrates that only an asset-based value should be used this argument is unpersuasive on its face by the same argument the disparity demonstrates that only an earnings-based value should be used respondent also argues that as an investment jfi was valuable only for the potential appreciation of assets rather than for the stream of income respondent bases this argument in part on jfi’s policy of paying dividends only in amounts sufficient to meet the tax_liability it generated as a subchapter_s_corporation for its shareholders we note however that the regulations point to prospective earning power and dividend-paying capacity rather than actual dividends_paid as an indicator of value sec_20_2031-2 estate_tax regs emphasis added further the farm manager’s compensation was based in part on a share of jfi’s profits weakening any suggestion by respondent that jfi’s earnings were artificially low as for lack of marketability respondent does not dispute mr egan’s use of a 35-percent discount as will be seen below respondent’s expert mr keath applied a lack of marketability discount of percent expert opinion of mr hitt mr hitt also valued jfi using an asset-based method and an earnings--based method asset---based value in connection with determining an asset-based value mr hitt used a 38-percent minority interest discount to calculate this number he began with mergerstat review which contains data from sales of bank stock in merger transactions and made adjustments to account for the fact that jfi was not a bank applying his minority interest discount of percent to the undiscounted per-share value of dollar_figure resulted in a value of dollar_figure per share to compute a lack of marketability discount mr hitt started with a figure of percent based according to him on a comparison to restricted securities and studies of the prices of stocks before initial public offerings he increased the discount to percent because he believed there would be some difficulty in selling the farm and to account for costs in selling the farm applying the lack of marketability discount to the discounted per-share value of dollar_figure resulted in a value of dollar_figure per share mr egan used a 50-percent minority interest discount and a 35-percent lack of marketability discount very similar in end result to mr hitt’s 38-percent minority interest discount and 50-percent lack of marketability discount if mr egan had applied his lack of marketability discount before weighting the two values as mr hitt did his asset-based value would have been dollar_figure per share farnings-based value mr hitt’s approach in determining an earnings--based value was basically the same as mr egan’s to estimate earnings for mr hitt started with a figure of earnings from operations of dollar_figure and assuming a 7-percent growth rate he calculated projected_earnings for of dollar_figure for his capitalization rate mr hitt relied on the capital_asset pricing model under which according to him the capitalization rate is calculated by adding the risk-free investment rate as of the valuation_date with the product of the risk-free rate and an equity beta the equity beta is a measurement of the risk of investing in a specific company in relation to the risk of investing in the market overall a beta of means that the company and the market are equally risky a beta greater than or less than means the specific company is riskier or less risky respectively than the market overall mr hitt used the rate for 10-year u s government bonds percent according to him as the risk-free rate his figure for beta was determined from large publicly traded agribusinesses ’ in addition he added a small-company risk premium of an unstated amount he computed a in contrast mr egan used a earnings figure of dollar_figure mr egan’s figure was based on averages of jfi’s earnings over years which fluctuated between a low of dollar_figure in and a high of dollar_figure in mr hitt used normalized earnings from only in estimating his earnings figure ’ he did not state what figure he used for beta - rate of percent which he reduced by percent expected growth resulting in a capitalization rate of percent to compute his earnings-based value for jfi he divided earnings_of dollar_figure by the capitalization rate of dollar_figure for a value of dollar_figure a one-third interest was therefore worth dollar_figure to compute a lack of marketability discount mr hitt started with the figure of percent based on restricted_stock sales as he did with the asset-based value calculation here however he did not increase the discount to percent as he did in the case of the asset-based value in valuing jfi as a going concern he did not feel that he should take into account transaction costs such as the cost of selling the assets applying the lack of marketability discount resulted in a value of dollar_figure or dollar_figure per share ’ weighting the values mr hitt believed that the greater part of the value of jfi was due to the value of its earnings rather than the value of its assets he gave percent of the weight of the total value of jfi to the earnings-based value of dollar_figure per share and percent to the asset-based value of dollar_figure per share this resulted ina value of dollar_figure per share mr egan used a risk-free rate of dollar_figure percent anda capitalization rate of percent if mr egan had applied his lack of marketability discount before weighting the two values as mr hitt did his earnings-- based value would have been dollar_figure per share court’s analysis we found mr hitt’s approach to be less useful than mr egan’s largely because he did not provide as much detail from which we could judge the merits of his reasoning moreover we believe that his decision to give percent of the weight to earnings--based value and percent to asset-based value was incorrect considering all the facts and circumstances of jfi as we noted earlier the value of the underlying real_estate will retain most of its inherent value even if the corporation is not efficient in securing a stream of income estate of andrews v commissioner t c pincite mr hitt’s choice of weights ignores this principle ultimately however we note that by applying mr egan’s weighting but otherwise accepting mr hitt’s report we reach a result fairly close to the value of jfi we have found to be correct applying a weight of percent to mr hitt’s asset-based value of dollar_figure per share and percent to his earnings-based value of dollar_figure per share results in a value of sec_468 per share a value much closer to the court’s value of dollar_figure per share than to the value proposed by respondent of dollar_figure per share expert opinion of mr keath in valuing the jfi stock mr keath calculated an asset-- based value only because he believed that no part of the value of jfi should be attributed to earnings minority interest discount to determine an appropriate minority interest discount to apply to his asset-based value mr keath used a list of publicly traded real_estate_investment_trusts reit’s culled from realty stock review as with mr egan’s approach the underlying premise for using publicly traded companies was that each trade of shares of stock involved a minority interest and therefore the prices at which the shares were traded reflected any inherent minority interest discount he computed the average by which market_value of equity plus debt which he termed total capital exceeded net asset value plus debt by mr keath’s computation the average reit reflected a premium for a minority interest rather than a discount on average the market_value of total capital exceeded net asset value plus debt by percent the next step in mr keath’s analysis was to make adjustments to this figure of percent to account for the differences between jfi and the average reit his method was to compile a list of characteristics of reit’s and then to assess whether jfi was higher or lower than the average with respect to each characteristic the premise underlying mr keath’s method was that percent of all reit’s would fall within two standard deviations of the average reit and therefore that there was a 95-percent chance that each of the - - characteristics would be within two standard deviations of average after completing his analysis he found that jfi differed from the average reit by -11 percent since the average reit reflected a minority interest premium of percent jfi would reflect a minority interest discount of -10 percent percent --- percent lack of marketability mr keath used the same basic method to calculate a discount for lack of marketability from various studies of restricted_stock sales mr keath estimated that the average discount for lack of marketability for operating companies wa sec_30 percent from this figure he made adjustments using eight characteristics to find that jfi reflected a greater discount than the average reit of percent resulting ina lack of marketability discount of percent applying the discounts mr keath then applied the 2-percent minority interest discount and the 8-percent lack of marketability discount to the undiscounted value of jfi of dollar_figure per share in his as noted previously this figure is very close to the lack of marketability discount of percent used by mr egan --- - opinion at the time of her death decedent’ sec_195 shares of jfi were worth dollar_figure ' per share or a total of dollar_figure court’s analysis we reject mr keath’s method entirely for two reasons first of all mr keath failed to consider earnings in his estimate of the value of jfi basing his entire estimate on the assets of jfi this as we have already explained was inappropriate and mr keath’s failure to consider earnings value at all undermines the reliability of his report second we think that the details of mr keath’s analysis show that whether or not his method might reach an acceptable result if properly applied it was plainly misapplied in this case mr keath’s method depends on the assumption that the reit’s he chose were a representative sample of all reit’s if not he could not claim that percent of all reit’s fell within two standard deviations of the average this is the fundamental problem with mr keath’s approach we find it quite unlikely that the reit’s on mr keath’s list fell into a standard distribution ' the range among the reit’s he used varied ‘t mr keath presumably did some rounding to reach this figure there is no evidence in the record telling us how the reit’s were chosen by realty stock review magazine the reason mr keath used this list was that it was the only list of reit’s he was aware of that included independently valued net asset values he admitted that his standard deviation analysis assumed continued -- - enormously on one end market_value of total capital exceeded net asset value plus debt by percent on the other market_value of total capital was less than net asset value plus debt by percent when market_value of total capital exceeded net asset value plus debt as it did for most of the reit’s in his sample mr keath referred to this as a minority interest premium his report suggests that for a majority of reit’s there is a substantial minority interest premium rather than a minority interest discount and that the average reit reflects a minority interest premium the notion that there is a premium associated with a minority interest contradicts this court’s precedents the weight of expert commentary and common sense see eg estate of newhouse v commissioner t c pincite the fact that mr keath’s data reflects this trend suggests that there is something wrong with his data his analysis or both conclusion the value of decedent’s shares in jfi as we have stated we believe that mr egan’s report is the most reliable and persuasive and we accept his conclusions thus we find that decedent’ sec_195 shares in jfi at the time of her death were worth dollar_figure per share or a total of dollar_figure continued a standard distribution for the reit’s in his sample but he offered no evidence of this fact enbw as with jfi there were no actual arm’s-length sales of fnbw stock and therefore all of the experts relied on less direct methods of valuing fnbw petitioner presented the testimony and expert reports of mr hitt who had valued fnbw for the estate_tax_return and mr egan who had valued fnbw in preparation for trial respondent presented the testimony and expert report of charles f haywood a professor at the university of kentucky as noted above the parties stipulated that mr hitt and mr egan were qualified appraisers at trial petitioner objected to the qualifications of mr haywood but ultimately withdrew the objection we found all of the reports to be useful although all required adjustments to address certain flaws in the court’s view mr hitt’s report mr hitt used an exclusively earnings--based approach to value fnbw combining three methods price to earnings p e ratio price to equity p egt ratio and capitalized future earnings there were some actual sales of the stock of fnbw in and but all three experts agree that none of them were at arm’s length in addition there was an actual sale of stock in that may or may not have been at arm’s length but we find that it was not within a reasonable_time of the valuation_date in this case -- - p e ratio p eaqt ratio for the p e ratio and p eqt ratio methods mr hitt’s approach was to compare the p e and p eqgt ratios of fnbw with those of comparable entities using the average ratios of the comparable companies and the earnings and equity of fnbw mr hitt sought to calculate the price ie market_value of fnbw in selecting comparable companies mr hitt did not feel there were enough publicly traded companies from which he could derive comparable transactions i1 e transactions involving banks of similar size and geographic market so he did not compare fnbw to public companies instead he examined acquisitions of banks located in indiana or ohio with less than dollar_figure million in assets resulting ina list of seven banks that were sold within months of the valuation_date six of the seven were in indiana one was in ohio he reduced this list from seven to two choosing banks with particular characteristics that were comparable to fnbw the two banks satisfied each of the following three criteria the respective figure for fnbw according to mr hitt’s calculations is in parentheses growth rate between and percent percent return on assets roa between and percent dollar_figure percent and capital to asset ratio between and percent dollar_figure percent according to mr hitt fnbw was in the top of its peer group with respect to return on assets and therefore he found just two banks that he considered to be comparable to fnbw - - the average p e ratio of the two banks was the average p egt ratio wa sec_1 mr hitt felt that fnbw was a better performer than these banks so he used a p e ratio of and a p egt ratio of applying these numbers to fnbw’s earnings_of dollar_figure and stockholder equity as of date of dollar_figure resulted in prediscount values per share for fnbw of dollar_figure and dollar_figure respectively mr hitt applied a minority interest discount rate of percent based according to him on data from mergerstat review he also applied a lack of marketability discount of percent which he obtained from examining sales of restricted_stock his final value based on the p e-ratio method was dollar_figure and his final value based on the p egt-ratio method was dollar_figure capitalized future barnings in this method essentially the same as the earnings-based method used for jfi mr hitt sought to estimate the income that fnbw would generate in the future and then to calculate its present_value the earnings stream was projected by first applying a 4-percent annual growth rate to the asset base to calculate average assets in each year for the next years although fnbw’s roa for wa sec_1 mr hitt applied the historical roa figure of dollar_figure to each of the five yearly asset figures also mr hitt made certain assumptions about the amount of income that fnbw would pay to shareholders as - - dividends first mr hitt assumed that an amount of excess capital dollar_figure would be paid out in year next he assumed that fnbw would maintain a capital-to-asset ratio of percent and calculated the minimum equity required to maintain that ratio finally he assumed that the yearly income would be used in two ways part of it would become retained earnings in order to maintain the 8-percent capital-to-asset ratio the remainder would be distributed to the shareholders the amount distributed to shareholders was then discounted to present_value using a capitalization rate of percent as with jfi mr hitt used the capital_asset pricing model to calculate the capitalization rate his figure for beta was determined from averages of small publicly traded regional banks to calculate the capitalization rate he began with the rate for u s government bonds as of the valuation_date which according to him was percent and he added the product of the beta of dollar_figure times percent for a total of percent this capitalization rate already took into account any minority interest discount so a further such discount was not applied mr hitt considered adjusting this rate to a higher number to reflect the greater risk associated with fnbw’s lack of geographic diversification but he felt that this factor was 's although dollar_figure x mr hitt rounded the figure to - offset by fnbw’s traditionally low net charge-off of loans so he made no adjustment mr hitt also calculated a figure for fnbw’s income stream in perpetuity beginning after the initial 5-year period ended after the 5-year period mr hitt used a growth rate of rather than the percent he used for the first years also he assumed that after the 5-year period percent of fnbw’s income was to be paid as dividends because the remaining percent would be needed to maintain capital requirements finally he summed the following the amount that was assumed paid out immediately as a dividend which had present_value equal to itself because it was a current_distribution the present values for each year of earnings during the initial 5-year period and the present_value of the perpetuity figure this resulted in a per-share value of dollar_figure once again he applied a lack of marketability discount of percent thus his figure for capitalized future earnings value was dollar_figure weighting the methods mr hitt felt that each of the three values deserved roughly equal weight although he believed that the capitalized future earnings value was slightly more important therefore he weighted his three figures as follows percent for the p e- ratio value of dollar_figure percent for the p egt-ratio value of - - dollar_figure and percent for the capitalized future earnings value of dollar_figure his final value was dollar_figure per share court’s analysis we found mr hitt’s analysis to be useful and largely correct however we find that there was one error in mr hitt’s approach the use of a lack of marketability discount in calculating the p e and p egt ratio values according to mr hitt he did not rely on a comparison to publicly traded companies in estimating the value of fnbw therefore because the comparable companies he chose to calculate p e and p egt ratios were not publicly traded their stock price presumably also reflected a lack of marketability thus to further discount the value indicated by the comparison to nonpublicly traded companies for lack of marketability was not appropriate tf mr hitt’s approach is adjusted to eliminate the lack of marketability discount from the p e ratio and p egt ratio methods the following results are produced p e value dollar_figure dollar_figure x dollar_figure p eqt value dollar_figure dollar_figure x dollar_figure the capitalized future earnings value of dollar_figure is unaffected by the elimination of a lack of marketability discount weighting the adjusted values in the same manner as mr hitt produces a final value of dollar_figure per share mr egan’s report mr egan’s report used an approach similar to mr hitt’s finding comparable companies calculating various ratios and then applying the ratios to fnbw to determine its market_value mr egan relied on four ratios two of which were also used by mr hitt ’ p e_p egt price 5-year earnings p e5 and price dividends p d however because mr egan used sales of minority interests rather than acquisitions of entire banks as mr hitt did he did not apply a minority interest discount comparable companies to create a list of comparable companies mr egan started with a list of commercial banks based in ohio and chose banks that satisfied four criteria publicly available financial statements publicly held and actively_traded common_stock common_stock price exceeding dollar_figure per share and assets under dollar_figure billion seven banks met these criteria ratios to calculate the p e_p e5 and p eqt ratios mr egan used the per-share traded price of each company on the date of decedent’s death and obtained figures for earnings during ‘ although mr hitt also employed p e and p eqt ratios his numerical values were different because he used different comparables for this ratio mr egan calculated a weighted average of fnbw’s earnings from to using the same method used in calculating a weighted average of jfi’s earnings - - earnings over years and equity from the companies’ financial records the median figures were as follows p e p e5 and p egt mr egan’s method of calculating the p d ratio was more complex first he calculated three ratios for each of the comparable companies p d dividends 5-year earnings d e5 and dividends earnings d e ' the latter two were also computed for fnbw he ranked the seven comparable companies in ascending order by p d ratio mr egan believed that in general with respect to his sample the p d ratio was inversely proportional to the other two ratios the d e5 and d e ratios of fnbw were each the second highest in the list which indicated to mr egan that the p d ratio of fnbw should be the second lowest in the list thus mr egan examined the lowest and second lowest p d ratios of the companies on the list and estimated fnbw’s p d ratio to be between the two his result was a p d ratio of using the four ratios he calculated values for fnbw as follows p e ratio of x earnings_of dollar_figure dollar_figure p e5 ratio of x 5-year earnings_of dollar_figure dollar_figure p eqt ratio of x equity of dollar_figure dollar_figure p d ratio of x dividends of dollar_figure dollar_figure ‘8 by comparison mr hitt computed a p e ratio of anda p eqt ratio of based on his comparables dividends here means the previous year’s dividends --- - he took the average of these four numbers dollar_figure and rounded to dollar_figure million as the value of fnbw before application of any discounts discount based on general factors mr egan applied a 30-percent discount to his figure of dollar_figure million because he believed that fnbw was in general less valuable than the comparable companies from which he derived the ratios his report discussed both qualitative and quantitative differences between fnbw and the comparable companies in his list mr egan relied on two qualitative factors fnbw’s size and fnbw’s small geographic market with respect to fnbw’s size mr egan stated that fnbw had total assets of dollar_figure million while the comparable companies had assets of dollar_figure million to dollar_figure million in mr egan’s view smallness gives rise to certain disadvantages the small company is less able to weather financial adversity to attract top-quality management to protect against emergencies to finance growth to compete aggressively or to maintain depth of management with respect to geographic area the same types of disadvantages apply the financial health of fnbw was tied to the economy of pike county alone fnbw provided fewer services and fnbw operated fewer branches - - mr egan relied on numerous quantitative factors in general according to mr egan’s report fnbw was superior to the comparable companies with respect to factors relating to financial soundness and inferior with respect to factors relating to income growth potential mr egan’s report made the following comparisons fnbw had slightly less total income and substantially less net_income than the median comparable company also fnbw grew less than the median the median had a substantially higher total income to net_worth ratio on the other hand fnbw had a substantially higher net_income to total income ratio thus the net_income to net_worth ratio also known as return on equity was almost the same between the median and fnbw with respect to the ratio of net_income to total assets also known as return on assets fnbw substantially outperformed the median mr egan next examined comparisons of ratios that related to the financial condition of fnbw and the median comparable company his report made the following comparisons fnbw had a substantially higher cash and investments to total assets ratio than the median and a substantially lower loans to total assets ratio while both fnbw and the median had very high total liabilities to total assets ratios typical for banks which are usually financed by deposits which are liabilities fnbw’s was a little lower than the median for the net_worth to total - - assets ratio fnbw’s was substantially higher indicating that fnbw was financed more through eguity than the median mr egan summed up by stating however profitable the asset base of x fnbw the conservative nature of those assets does penalize the company’s income growth and potential therefor considering all of the qualitative and quantitative factors discussed above mr egan felt that fnbw was substantially less valuable than the median comparable company to account for these factors he applied a discount of percent lack of marketability discount to calculate a lack of marketability discount mr egan used the same analysis based on restricted_stock sales that he used with respect to jfi and applied the same figure percent to compute the per-share value of fnbw mr egan began with his undiscounted value of dollar_figure million or dollar_figure per share he discounted this by percent for general qualitative and quantitative factors then discounted the result by percent for lack of marketability producing a value of dollar_figure per share court’s analysis we find mr egan’s analysis of the undiscounted value of fnbw based on the ratios of price to net_worth earnings and dividends of comparable companies to be cogent and persuasive however we do not believe that mr egan has made a persuasive - -- case for a discount for general factors of percent to recount mr egan used a 30-percent discount because he perceived three differences between fnbw and the comparable companies fnbw’s qualitatively inferior features the smallness of the bank and of its geographic market fnbw’s quantitatively superior financial position and fnbw’s quantitatively inferior income growth potential in our view the first two of these factors would essentially cancel each other the qualitative factors relied upon by mr egan supposedly go to the risk involved in investing in fnbw but it is clear that the first group of quantitative factors shows that fnbw was not a risky investment at all mr egan’s report shows that although small fnbw was well managed and more conservatively managed than the median comparable company ’ thus we are left to consider the third factor that mr egan relied on fnbw’s inferior income growth potential even if it is true that fnbw’s income growth was not promising its income was very good according to mr egan’s report its return on assets e net_income divided by total assets was much better than the median in addition on this point all the experts agreed mr hitt believed that fnbw was in the top of its peer group with respect to return on assets and a better performer than the two comparable banks he relied on causing him to adjust his p e and p eqt ratios accordingly similarly mr haywood respondent’s expert argued persuasively that fnbw was not a risky bank according to mr egan return on assets might be the most scrutinized of all banking ratios - - according to mr egan’s report it paid more dividends per earnings than all but one of the comparable companies considering all of the evidence we conclude that any discount for general factors within mr egan’s methodology should be limited to percent if mr egan’s analysis is adjusted to provide a general factors discount limited to percent the indicated value becomes dollar_figure per share undiscounted value of dollar_figure per share less percent for general factors less a 35-percent discount for lack of marketability mr haywood’s report mr haywood used a combination method of an asset-based value and an earnings-based value to estimate the value of the fnbw stock mr haywood was the only one of the experts who used an asset-based value in his analysis asset---based value in his calculation of asset-based value mr haywood began with the book_value of stockholder equity and then made adjustments to this figure to reach market_value of stockholder equity e net asset value book stockholder equity in fnbw according to mr haywood was dollar_figure mr haywood increased this by two amounts first according to him the market_value of fnbw’s securities portfolio exceeded the portfolio’s book_value by dollar_figure so he increased stockholder equity by this amount - - second he argued that fnbw’s loan loss reserve which is a liability reducing stockholder equity of dollar_figure was too large ie larger than reasonably necessary given fnbw’s historical experience during the 5-year period ending in fnbw charged off an average of only percent of unpaid loans thus in mr haywood’s view fnbw needed a loan-loss reserve equal to only percent of total loans dollar_figure according to mr haywood or dollar_figure x dollar_figure the remaining excess loan loss reserve rounded to dollar_figure was treated as an increase to stockholder equity by mr haywood mr haywood’s two increases to stockholder equity totaled dollar_figure which was a pretax adjustment after tax according to mr haywood the increase to stockholder equity would be dollar_figure adding this amount to stockholder equity mr haywood computed the net asset value of fnbw as dollar_figure or dollar_figure per share rarnings--based value mr haywood also used the same basic approach used by the other experts of comparing the p e ratio of fnbw with the p e ratios of comparable entities for comparables mr haywood began with a list of large publicly traded banking organizations in the midwest ten of the twenty-six banks were based in ohio according to him the average p e ratio of all his sources were value line investors services and american banker newspaper’s list of top banks - - banks was and the average p e ratio of the ohio-based banks wa sec_15 mr haywood chose to apply the higher p e ratio of to fnbw in part because the underlying banking organizations were based in ohio and in part because mr haywood believed that fnbw had a strong capital position and consistent growth in earnings and dividends applying the p e ratio of to fnbw’s earnings_of dollar_figure resulted in a price per share for fnbw of dollar_figure weighting the results mr haywood felt that earnings deserved greater weight because of the strong earnings and dividend performance of fnbw thus he gave percent of the total weight to his earnings-- based value of dollar_figure per share and percent to his asset- based value of dollar_figure per share for a value of dollar_figure lack of marketability discount mr haywood applied a 10-percent lack of marketability discount calculated as follows after calculating his pre- discount value for fnbw of dollar_figure he estimated the lowest price at which the current shareholders of fnbw would be willing to sell their stock he believed a shareholder would accept approximately dollar_figure per share this was roughly equal to a in comparison mr hitt used a p e ratio of and mr egan used a p e ratio of 24-mr hitt’s lack of marketability discount wa sec_45 percent and mr egan’s wa sec_35 percent - - 10-percent discount in choosing this discount mr haywood considered the big_number shares of stock held by decedent at her death to be a swing block of stock and this convinced him that the lack of marketability discount should be relatively small his final value for fnbw after applying the 10-percent lack of marketability discount was dollar_figure per share court’s analysis we believe there are several problems with mr haywood’s analysis but that adjustments to correct for his errors can be made which result ina reliable estimate of the value of the fnbw stock the first problem with mr haywood’s analysis is that he failed to apply a minority interest discount to his asset-based value ignoring discounts for lack of control minority interest and lack of marketability 1s contrary to long- established valuation methods well accepted by the courts in cases presenting the value of stock in closely held corporations estate of newhouse v commissioner t c pincite mr haywood’s method was to estimate the net asset value of fnbw and to treat this as the market_value however the owner of a minority interest in fnbw would not have control of its assets thus a minority interest discount is necessary to achieve an accurate asset-based value for fnbw applying a minority interest discount of percent the figure used by mr - - hitt to mr haywood’s asset-based value of dollar_figure per share results in an asset-based value of dollar_figure per share the second problem with mr haywood’s approach relates to his earnings-based value and his selection of a p e ratio of which we find to be too high mr haywood acknowledged that he used banks that were substantially larger than fnbw for his comparable companies but contended that he was required to do so by revrul_59_60 1959_1_cb_237 see estate of newhouse v commissioner t c pincite rev_rul has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value in mr haywood’s view revrul_59_60 supra requires the selection of companies that are comparable in the sense of being engaged in the same or similar line_of_business but not comparable in size in his view the purpose of revrul_59_60 supra was to provide the proper method for calculating the fair_market_value of small closely held companies using actively_traded comparable companies so that by definition the comparable companies would be significantly larger and no adjustment for size should be made we reject this view it is beyond dispute that we must consider all relevant evidence see eg 87_tc_349 thus while the sale price of stock in businesses engaged in the same or a similar only mr hitt employed a minority discount in his analysis of fnbw as mr egan’s methodology did not require one - - line_of_business is relevant it is not the only factor 92_tc_312 sec_20_2031-2 f estate_tax regs we believe that size is a relevant factor in this case at least when comparing fnbw to the substantially larger companies in mr haywood’s sample because mr haywood believed that revrul_59_60 supra precluded an adjustment for size we are puzzled as to why he assumed an adjustment for location was appropriate ie using the higher average p e ratio of banks in ohio only rather than the lower average p e ratio of banks in the midwest thus we find that he has not made a persuasive case for the higher average we believe he should have used the p e ratio of his entire sample of based on fnbw’s earnings_of dollar_figure use of the lower p e ratio results in an earnings--based value of dollar_figure per share finally we disagree with mr haywood’s method and result in choosing a lack of marketability discount of percent rather than using comparisons such as those used by mr hitt and mr egan mr haywood merely offered his subjective judgment of what price a seller of the stock would accept we find this method somewhat arbitrary and unsupported in the authorities and case law moreover it considers only half of the transaction that is what the willing seller would accept but not what the willing buyer would pay moreover contrary to his belief we do the smallest bank in mr haywood’s sample had more than times the assets and the deposits of fnbw al -- not believe the record supports his conclusion that the big_number shares owned by decedent at the time of her death would be a swing block ’ accordingly we reject the 10-percent lack of marketability discount used by mr haywood and find instead that the lack of marketability discount of percent estimated by mr egan is appropriately employed here accepting mr haywood’s weighting of percent for the earnings--based value of dollar_figure and percent for the asset-based value of dollar_figure the value before a lack of marketability discount would be dollar_figure applying a lack of marketability discount of percent produces a final value of dollar_figure per share conclusion the value of decedent’s shares in fnbw when each of the experts’ computations of the value of the fnbw stock is adjusted to eliminate the errors that we perceive in their analyses the results do not diverge greatly as adjusted the valuations of messrs hitt egan and haywood are dollar_figure dollar_figure and dollar_figure per share respectively a range of less than percent in these circumstances we conclude that the most reliable estimate of value is an average of the three or dollar_figure per mr haywood testified that the block of big_number shares might be a swing block if it was purchased by family members who already owned a sufficiently large portion of the shares of fnbw this view fails to consider the hypothetical buyer of the shares see estate of hendrickson v commissioner tcmemo_1999_278 citing 706_f2d_1424 7th cir - share thus we find that decedent’s big_number shares of fnbw stock at the time of her death were worth dollar_figure per share or dollar_figure we have considered all of the arguments raised by the parties including the numerous criticisms of each expert’s report and find them without merit to the extent they are not specifically addressed herein to reflect the foregoing decision will be entered under rule
